This is an appeal from an order of award under the Workmen's Compensation Law. The appellant, Alex Ocenas, on September 12, 1924, was engaged in moving a house at Hudson, Wyoming. The work was being done under a contract whereby Ocenas was to receive $150 for moving the house some six or eight blocks. It was planned to have the house pulled by two gasoline tractors, one of which was driven by Frank Karos, the injured workman. When the tractors were attached to the house and started forward the load proved to be too great, the house did not move, and the tractor driven by Karos reared and fell backward. The workman was caught beneath the tractor and injured. If he was entitled to compensation, the amount thereof as fixed by the award is not questioned.
The tractor driven by Karos had been borrowed from the owner, Bossik. It is claimed that Karos was not the employee of Ocenas but of Bossik. Ocenas testified that when he borrowed the tractor, Bossik insisted that Karos drive it; that he (Ocenas) did not employ Karos, but agreed to pay Bossik both for the use of the tractor and for Karos' services in driving it. We need not say whether this testimony, if undisputed, would have justified a finding that Karos was not the employee of Ocenas at the time of the accident. See Famous Players Lasky Corp. v. Ind. Acc. Com. (Calif.) 228 P. 5, and note, 34 A.L.R. 768. The testimony of Ocenas on this point was denied by both Bossik and Karos. Karos testified that he was employed by Ocenas and that he had not worked for Bossik for several *Page 360 
months. Bossik corroborated Karos. There can be no doubt that the court was warranted in finding that Karos was the employee of Ocenas. The parties hereafter will be called employer and workman.
The employer testified that he was a plasterer and mason, and not engaged regularly in the business of moving houses. There was no evidence that he ever contracted or undertook to move any other house. The time required to move the house was not shown at the hearing, but it may be assumed that it would not have taken long — probably a day or two. It is contended that a single act of moving a house is not an occupation or business covered by the Workmen's Compensation Law.
That law from the first has classed "buildings being constructed repaired, moved or demolished" as an extra-hazardous occupation when "conducted for the purpose of business, trade or gain." Sec. 4318, Wyo. C.S. 1920. It is undisputed that the employer in this case was engaged in moving a building, an extra-hazardous occupation, and that he was doing it for the purpose of gain. It would seem, therefore, that the moving of the house was an occupation controlled by the law unless excepted because the employer was engaged in that occupation but a short time.
Section 4318, supra, as it read in the original act, provided that the act should apply only to employers by whom five or more workmen had been employed continuously for more than one month at the time of the accident. Sec. 4, c. 124, L. 1915. The legislature of 1917 made the law applicable to employers who had employed three or more workmen for one month. Sec. 1, c. 69, L. 1917. The next legislature made it applicable to employers by whom "workmen have been employed continuously for more than one month at the time of the accident." Sec. 1, c. 117, L. 1919; Sec. 4318, W.C.S. 1920. The legislature of 1921 dropped from the law all reference to the number of men employed or the time of their employment. Sec. 1, *Page 361 
c. 138, L. 1921. It is unnecessary to comment on the significance of these changes which, after the amendment of 1921, left nothing in the law to show an intention that an employer should be excepted from its control merely because he was not engaged regularly in the hazardous occupation, or because the occupation was pursued for only a short time. We conclude, therefore, that the moving of the building was an occupation controlled by the compensation law.
The law defines a workman as "any person who has entered into the employment of or works under contract of service or apprenticeship with an employer, except a person whose employment is purely casual and not for the purpose of the employer's trade or business." Sec. 4321, C.S. 1920. It is contended that the workman in this case falls within the exception.
Almost every Workman's Compensation Law contains some provision excepting workmen whose employment is casual, but the provisions differ materially both in phrasing and meaning. A general classification of such provisions is made in Miller v. Granite etc. Co., 66 Mont. 368, 372, 213 P. 604. Ours may have been copied from the Iowa law of 1913 which, however, has been changed by amendment. Oliphant v. Hawkinson, 192 Ia. 1259,183 N.W. 805, 33 A.L.R. 1433. The language of the exception in the Wyoming law is much like that in the English act. The courts of that country have considered it inadvisable to attempt to give a general definition of "casual" which would meet every case, or to lay down general rules for determining when the employment is "for the purpose of the employer's trade or business," and leave each case to depend upon its own facts. Stokes v. Wortham, (1919) 1 K.B. 499; Manton v. Cantwell, (1920) A.C. 781. We think that is a wise policy.
In examining the exception as contained in our law, we notice, first, that the casual nature of the employment does not leave the workman outside the law unless it appears *Page 362 
also that the employment was not for the purpose of the employer's trade or business. It may be conceded that the workman's employment in this case was purely casual. We have already said that the employer while moving the building was engaged in an occupation within the act, and it must follow that that occupation for the time was his "trade or business" within the meaning of section 4321. The workman's employment, though casual, was for the purpose of that trade or business, and he does not fall within the exception. It is to be emphasized that in this case the building was being moved by the employer for gain, as an independent undertaking, and not as an incident to some other business. In some or all these respects the case differs and is readily distinguishable from those cases, a few of which we cite, in which a casual workman has been held not to have been employed for the purpose of his employer's trade or business. Alderman v. Warren, 9 B.W.C.C. 507; Blake v. Wilson,268 Pa. 469; 112 A. 126; 15 A.L.R. 726; Oliphant v. Hawkinson, 183 N.W. 805; 192 Ia. 1259; Maryland Casualty Co. v. Pillsbury,172 Calif. 748; 158 P. 1031; State v. District Court, 164 N.W. 366, 113 N.E. 407; 138 Minn. 103; Bargey v. Massaro Macaroni Co.,218 N.Y. 410; 113 N.E. 407; H. Roy Berry Co. v. Industrial Com. 318 (Ill.) 312, 149 N.E. 278.
The employer alleged that the injury was due solely to the culpable negligence of the injured workman. On that issue the burden of proof was on the employer. Hotelling v. Fargo-Western Oil Co. (Wyo.) 238 P. 542. Evidence was introduced for the purpose of proving that the workman was drunk at the time of the accident, but this was vigorously denied, and the trial court's finding in favor of the workman on that point cannot be disturbed. Other evidence tended to show that the tractor turned over because the workman applied too much power. In the language of the employer's brief, "the evidence shows that because of the worm gear, the turning on of too much *Page 363 
power when a heavy load is attached, cannot do anything but cause the tractor to overturn." Assuming this to be true, we do not think the trial court was required to find that the workman knew or should have known it. The workman had driven the tractor in farm work, but there is nothing to show that he had ever used it in trying to pull a heavy load, or that he had any reason to suspect that its own power would turn it over when so used. He testified that he had heard that the tractor would "tip over easily," but it is not clear that he heard this until after the accident. Before an award can be refused on the ground of the workman's negligence it must appear by a preponderance of the evidence that the injury was "due solely" to his "culpable negligence." We think the trial court may well have taken the view that the described peculiarity of the tractor was a hazard of the occupation in which the workman was engaged, and at least a contributing cause of the injury.
The order of the district court will be affirmed.
Affirmed.
POTTER, Ch. J., and BLUME, J., concur.